DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 07 October 2021, Claim(s) 1 and 11 are amended; Claim(s) 7 and 8 are withdrawn; Claim(s) 13 and 14 are added and Claim(s) 3 is cancelled.  The currently pending claims are Claims 1-2 and 4-14.  
	Based on applicants’ remarks and amendments (e.g. the specific surface area), the 103 rejections of claims 11, 12 and 14 are withdrawn.  However, they are not found persuasive regarding claims 1-2, 4-6, 9-10 and 13 and the rejections are maintained.  	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Allowable Subject Matter
Claims 11, 12 and 14 are allowed. None of the cited references discloses the combination of the specific diffraction pattern, the components and the BET specific surface area range.  In particular, it is noted that the claimed BET specific surface area reflects the unexpected results as shown in Table I.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 9 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ise Chem (JP10310433, cited in the IDS).
	Ise Chem discloses a positive electrode precursor with a formula
Ni 1-x M x O 2-y H 2-z with 0.01 ≦ x ≦ 0.5, 0 ≦y ≦ 0.5, 0 ≦ z ≦ 1.5, where M is selected from Co, Mn, Al and Fe (abs, ¶9, claims 1-3).  Further, Ise Chem discloses a tap density of 1.9 g/ml (¶11). The Ise Chem reference discloses the claimed invention but does not explicitly disclose each of the claimed elements, the tap density range and the diffraction pattern with their respective stoichiometric ratios. It is noted that the diffraction pattern is dependent on the elements present in they hydroxide compounds and that Ise Chem discloses the same elements within the same stoichiometric amounts and similar peaks pattern and values (e.g. Table 2 showing a peak at 190 = 0.69 and a peak at 380. 
Claims 4-6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ise Chem as applied to the claims above, and further in view of Niittykoski (US-20130168600-A1) or Zhang (CN1884089A – a machine translation is provided and reference from hereon).
The disclosure of Ise Chem is relied upon as set forth above.
The Ise Chem reference discloses the claimed invention but does not explicitly disclose the structural features of size, tap density and surface area.  It is noted that the Ise Chem reference discloses a crystalline hydroxide precursor and the claim(s) call(s) for various structural variables for the hydroxide precursor.  In an analogous art, the Niittykoski reference discloses a similar metal hydroxide precursor for cathodes in a lithium battery with the structural features of a surface area range of 2-20 m2/g, a density range of 0.8-2.8 g/cm3 and a particle size of 3-30 microns (abs, ¶6-12 and examples).  Alternatively, the Zhang reference discloses a similar metal hydroxide precursor for cathodes in a lithium battery with the structural features of a surface area range of 5-50 m2/g, a density of 1-2 g/cm3 and a particle size of 5-20 microns (abs, pg 2, 3 and embodiments).  One of ordinary skill in the art would have recognized that applying the known features of Niittykoski or Zhang to the teachings of Ise Chem would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions for the benefit gain of improved reversible capacity, platform voltage, the cycle stability, safety as motivated by Zhang (pg 2), Niittykoski (¶2-3) and Ise Chem (¶6 and examples).
Response to Arguments
Applicant’s arguments, see pg 6-8, filed 07 October 2021, with respect to claims 11, 12 and 14 have been fully considered and are persuasive.  The rejection of claims 11, 12 and 14 has been withdrawn and the claims are allowed.
Applicant's arguments filed 07 October 2021 regarding the diffraction pattern in claim 1 have been fully considered but they are not persuasive.
Applicant argue that the cited reference does not discloses the claimed diffraction pattern since Ise Chem discloses lower values for the α and β peaks, the unexpected results based on the  BET specific area of 16.9 to 29.6 m2/g based on the ratio (α/β) and the tap density range (pg 5-8).
The examiner respectfully disagrees and notes that Ise Chem discloses α and β peak values similar to the claimed range in Table 2 – e.g. peak at 190 = 0.69 and 380 = 0.58. Further, Ise Chem discloses at least one common values for the tap density and it would have been well within the purview of a skilled artisan to optimize the known experimental tap density variable based on the desired packing density. Regarding the specific BET surface area, claim 1 is silent regarding any BET specific surface area range and there is no evidence that the claimed BET surface area stems directly from the claimed limitations – see applicant’s Table 1. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness. Thus, the declaration has been found insufficient to overcome the rejections and the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764